[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 16, 2010
                                No. 08-17089                      JOHN LEY
                            Non-Argument Calendar                   CLERK
                          ________________________

                        D. C. Docket No. 06-00008-CR-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

ROBERT ALLEN,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (February 16, 2010)

Before HULL, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     W. Vincent Settle, III, appointed counsel for Robert Allen, in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant because, in his opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Allen’s conviction and sentence are

AFFIRMED.




                                          2